 In the Matter of LusCOMBE AIRPLANE CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE,AIRCRAFTAND AGRICULTURAL IMPLE-MENT WORKERS or AMERICA, UAW-CIOCase No. 16-R-1577.Deeided July 13, 1946Messrs. R. G. Scurry, L. H. P. Klotz,andWilliam T. Wisener,all ofDallas, Tex., for the Company.Messrs. I. R. GrayandJohn W. Vinson,both of Dallas, Tex., forthe UAW.Messrs. C. L. MulhollandandHenry J. Murphy,both of Dallas,Tex., for the I. A. M.Mr. C. F. Ford,of Dallas, Tex., for the I. B. E. W.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF TIIE CASEUpon a petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,UAW-CIO, herein called the UAW, alleging that a question affectingcommerce had arisen concerning the representation of employees ofLuscombe Airplane Corporation, Garland, Texas, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Louis R. Mercado, Trial Ex-aminer.The hearing was held at Dallas, Texas, on June 4,1946.TheCompany, the UAW, International Association of Machinists, hereincalled the I. A. M., and International Brotherhood of ElectricalWorkers, Local Union No. B-1272, A. F. of L., herein called theI. B. E. W., appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.The Company's request for oral argument is denied.69 N. L. R. B., No. 59.479 480DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYLuscombe Airplane Corporation is a New Jersey corporation, withits principal office and place of business in Garland, Texas. It is en-gaged in the manufacture of small aircraft.During the period fromSeptember 1945 to May 1946, the Company purchased raw materialsand fabricated parts valued at approximately $2,200,000, of whichapproximately 50 percent was shipped to it from points outside theState of Texas.During this same period the Company sold productsvalued at approximately $3,220,000. Substantially all of the airplanesproduced were sold within the State of Texas, for the ultimate useof individuals outside the State.Many of the parts produced by theCompany were shipped to points outside the State of Texas, suchshipments amounting to approximately 2 percent of the total sales ofthe Company during the period in question.The Company does not deny, and we find, that it is engaged incommerce within the meaning of the National Labor Relations Act.IT. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.InternationalAssociation of Machinists is a labor organization,admitting to membership employees of the Company.International Brotherhood of Electrical Workers, Local Union No.8-1272, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONEvidence adduced at the hearing reveals that the UAW, on Decem-ber 1, 1945, sent a registered letter, return receipt requested, to theCompany, seeking recognition as the bargaining representative ofcertain of the Company's employees. The Company refused to acceptthis letter, as is its policy with respect to virtually all registered mailof this type.On December 4, 1945, the UAW filed its petition herein.The Company contends that this proceeding should be dismissedbecause it did not receive actual notice, prior to the filing of the peti-'tion, of the UAW's claim to representation.But it is clear from therecord that the Company did not indicate at the hearing that it waswilling to recognize the UAW as collective bargaining agent, despitethe fact that it was aware that the UAW is seeking such recognition. LL'SCOMBE AIRPLANE CORPORATION481In these circumstances, apart from any other considerations, we findno merit in the Company's contentionThe Company contends further that, because no evidence was pre-sented at the hearing to show that the UAW represents a substantialnumber of employees in the unit which it alleges to be appropriate, thepetition should be dismissed.In recent cases, however, we have fullyconsidered and rejected similar contentions.Accordingly, we findthat this contention of the Company lacks merit.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe UAW seeks a unit consisting of all production and maintenanceemployees of the Company, including janitors, the chauffeur, time-keepers, stenographers to foremen, inspectors, plant guards, and main-tenance electricians, but excluding administrative, technical and pro-fessional employees, confidential clerks, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action.The I. A. M. agrees with this unit, except that it wouldexclude the janitors and the chauffeur.The I. B. E. W., on the otherhand, seeks a separate unit of the maintenance electricians.Andthe Company, taking no position on the maintenance electricians, wouldexclude from the unit desired by the UAW timekeepers, stenographersto foremen, inspectors, and plant guards.Themaintenance electriciansconstitute a skilled, homogeneous, andfunctionally distinct craft group of employees, customarily repre-sented by craft organizations for the purpose of collective bargaining.There is no history of collective bargaining for these employees.Weare of the opinion that they may appropriately form a separate bar-gaining unit or function as part of a production and maintenance unit.Accordingly, we shall make no final determination of the appropriateunit or units at this time, deferring such determination pending theoutcome of the elections hereinafter directed among the maintenanceemployees and the residual production and maintenance workers.3There remains for consideration the composition of the residualproduction and maintenance voting group.As indicated above, theparties disagree with respect to the following categories :Inspectors:The Company's inspectors work under the supervisionof the chief inspector.Their duties consist of inspecting productsiMatter of Houston Blow Pipe and Sheet Metal Works,53 N. L. R. B. 184.2Matter of Nash Motors Division of Nash-Kelvinator Sales Corporation(PhiladelphiaZone),68 N. L.R. B. 651;Matter of O. D. Jennings & Company,68 N. L. R. B. 516.8Matter of General Controls Company,66 N. L. R. B. 361.701592-47-vol. 69-32 4S2DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the process of production and finished products.They can eitheraccept or reject these products.The Company argues that the in-spectors are identified with management, and should, therefore, beexcluded.We have frequently rejected similar contentions 4Forthis reason, and since the inspectors are hourly paid, like productionand maintenance employees, and their duties bring them into close,contactwith the production and maintenance employees, we shallinclude the inspectors.Timekeepers:The Company employs approximately six timekeepers,who are engaged in checking employees' time cards and posting thetime on labor tickets.They are under the supervision of the Secretaryand Treasurer, unlike the production and maintenance employees, andwork in the plant office, which is apart from the production floor.Forthese reasons, and in accordance with our usual practice with respectto timekeepers, we shall exclude them from the residual productionand maintenance voting group.'Plant guards:The Company employs seven guards, who engage inthe customary duties of watchmen.They are armed and uniformed,but are neither deputized nor militarized.Their primary duty isto protect company property.They also check packages of employeesand outsiders entering and leaving the plant.They are clearly with-out monitorial duties in relation to other employees .6Under thesecircumstances, we shall include the plant guards in the voting grouphereinafter found appropriate.'Stenographers to foremen:Each foreman is assigned a stenogra-pher to perform his clerical work. She occupies a desk next to theforeman, for whom she works and by whom she is supervised, eitheron the production floor or in a separate office.While these employeesare under the supervision of production foremen, their work is purelyclerical in nature, and similar to that of office stenographers andtypists.Their relationship to the foremen for whom they work isthat of a secretary, and the mere fact that they perform the typingand filing duties of the production departments is not sufficient toidentify their work closely with production and maintenance em-ployees than with office clerical employees:We shall, therefore, ex-clude the stenographers to the foremen.'Matter of Schuler Axle Company, Inc.,64 N. L. R. B. 740,and casescited in footnote6 therein.5Matter of Douglas Aircraft Company, Inc.,60 N. L.It.B. 876,and cases cited in foot-note 9 therein.4 Thus,there is no evidence to indicate that the plant guards enforce rules and regula-tions promulgated by the Company with respect to employee conduct in the plant.Matter of Lord Manufacturing Company,66 N. L. It. B.667;Matter of Armour andCompany,60 N. L. It. B. 393;Matter of Charlottesville Woolen Mills,59 N. L.It. B. 1160.8SeeMatter of Edward G. Budd Manufacturing Company,57 N. L. R. B. 1577;Matter ofSharp & Dohme,Inc.,58 N.L. It. B. 1579.Cf.Matter of Kearney & Trecker Corporation,60 N. L. It. B. 148 ;Matter of Edward 6. Budd Manufacturing Co.,68 N. L. It. B. 153. LUSCOMBE AIRPLANE CORPORATION483Janitors:The janitors keep the offices and factory clean, perform-ing the usual janitorial services.We are of the opinion that theirinterests lie with those of the other production and maintenance em-ployees.We shall, therefore, include the janitors.Chauffeur:The Company employs one chauffeur, who drives anautomobile to make deliveries of shall articles and mail.His dutiesare similar to those of the truck drivers, except that he drives a lightervehicle and carries lighter loads and smaller articles than do the truckdrivers.Since his interests lie with those of the other productionand maintenance employees, including the truck drivers, whom allparties would include, we shall also include the chauffeur.The only remaining question is whether we should qualify anycertification that may issue by providing that a new petition may befiled within a year.The record reveals that the Company expects todouble its pay roll within the next 3 months.However, a criticalshortage of materials may delay any expansion. In these circum-stances we shall adhere to our usual policy of directing immediateelections.9We shall, however, entertain a new petition for an investigationand certification of representatives affecting the employees involvedherein within less than a year, but not before the expiration of 6months, from the date of any certification which we may issue in theinstant proceeding upon presentation of the requisite proof pre-scribed in theAluminum Companycase 10We shall, therefore, direct that the. question concerning representa-tion which has arisen be resolved by separate elections by secret ballotamong the employees in each of the following groups described belowwho were employed during the pay-roll period immediately precedingthe date of the. Direction of Election herein, subject to the limitationsand additions set forth in the Direction :Group 1. All employees of the Company classified as maintenanceelectricians, excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the,status of employees, or effectively recommend such action.Group 2. All remaining production and maintenance employees ofthe Company, including inspectors, plant guards, janitors, and thechauffeur, but excluding timekeepers, stenographers to foremen, ad-ministrative, technical, and professional employees, confidential clerks,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.9Matter of TuttleSilver Company, Inc.,66 N. L.R, B, 238;Matter of The General TireakRubberCompany,63 N. L. R. B. 182.1A SeeMatterof Aluminum Company of America,52 N. L. R. B. 1040. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the results of the elections in the afore-mentioned groups willdepend, in part, our determination of the appropriate unit or units.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Luscombe AirplaneCorporation, Garland, Texas, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the voting groups described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll'period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, (1) todetermine whether the employees in Group 1, described in Section IV,above, desire to be represented by International Brotherhood of Elec-tricalWorkers, Local Union No. B-1272, A. F. of L., or by Inter-national Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, or by International Associationof Machinists for the purposes of collective bargaining, or by none;and (2) to determine whether the employees in Group 2, described inSection IV, above, desire to be represented by International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW-CIO, or by International Association of Machin-ists, for the purposes of collective bargaining, or by neither.CHAIRMANHERZOCtook no part in the consideration of the aboveDecision and Directionof Elections.